Name: Council Regulation (EEC) No 470/93 of 25 February 1993 temporarily suspending the autonomous Common Customs Tariff duty and the agricultural levy, on and opening and providing for the administration of a Community tariff quota for, certain mixtures of malt sprouts and barley screenings
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  foodstuff
 Date Published: nan

 2. 3. 93 Official Journal of the European Communities No L 50/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 470/93 of 25 February 1993 temporarily suspending die autonomous Common Customs Tariff duty and the agricultural levy on, and opening and providing for the administration of a Community tariff quota for, certain mixtures of malt sprouts and barley screenings THE COUNCIL OF THE EUROPEAN COMMUNITIES, a duty-free tariff quota of 35 000 tonnes for the period from 1 January to 31 March 1993 ; Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Whereas it is necessary, in particular, to ensure for all Community importers equal and uninterrupted access to the said quota and to guarantee the uninterrupted applica ­ tion of the exoneration from collection of the duties to all imports of the products concerned into all Member States until the quota has been used up ; Having regard to the proposal from the Commission, Whereas the products referred to in Article 1 have been imported, free of duty and for several years, from the United States into the Community, and classified under CN code 2303 30 00 : Whereas the decision to open autonomous suspensions and tariff quotas should be taken by the Community ; whereas, to ensure the efficiency of a common adminis ­ tration of this quota, there is, however, no obstacle to authorizing the Member States to draw from the quota volume the necessary quantities corresponding to actual imports ; whereas this method of administration neverthe ­ less requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quotas are used up and inform the Member States accordingly ; Whereas Commission Regulation (EEC) No 3802/92 (') has recently classified the products in question under CN code 2309 90 31 or under CN code 2309 90 41 , as appro ­ priate, which provide for collection of the levy ; Whereas it is appropriate to adopt measures to avoid a sudden disturbance to trade in the products in question, for the period from 1 January 1992 to 31 March 1993 ; Whereas, for the period from 1 January to 31 December 1992, collection of the Common Customs Tariff duties and the agricultural levies for the goods in question should be suspended ; Whereas, in order to avoid any undue increase in the quantities imported free of duty, it is appropriate to open Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within, and jointly represented by, the Benelux Economic Union, all transactions concerning the admi ­ nistration of the quotas may be carried out by any one of its members, HAS ADOPTED THIS REGULATION : Article 1 From 1 January to 31 December 1992, the customs duties and agricultural levies applicable to imports of the products listed below shall be suspended : (') OJ No L 384, 30. 12. 1992, p. 13. No L 50/2 Official Journal of the European Communities 2. 3. 93 CN code (') Description ex 2309 90 31 Preparation consisting of a mixture of malt sprouts and barley screenings before the malting process (possibly including other seeds) with barley cleanings after the malting process, and containing by weight 1 5,5 % or more of protein ex 2309 90 41 Preparation consisting of a mixture of malt sprouts and barley screenings before the malting process (possibly including other seeds) with barley cleanings after the malting process, and containing by weight 15,5 % or more of protein and not more than 18 % of starch (') Taric codes : ex 2309 90 31*10 ex 2309 90 41*30 Article 2 From 1 January to 31 March 1993, the customs duties and the agricultural levies applicable to imports of the products listed below shall be suspended, within the limits of a Community tariff quota of 35 000 tonnes : Order No CN code (') Description 09.2901 ex 2309 90 31 Preparation consisting of a mixture of malt sprouts and barley screenings before the malting process (possibly including other seeds) with barley cleanings after the malting process, and containing by weight 1 5,5 % or more of protein ex 2309 90 41 Preparation consisting of a mixture of malt sprouts and barley screenings before the malting process (possibly including other seeds) with barley cleanings after the malting process, and containing by weight 1 5,5 % or more of protein and not more than 18 % of starch (') Taric codes : ex 2309 90 31 * 10 ex 2309 90 41 * 30 If the quantities requested are greater than the available balance of the quota volume, the balance shall be allo ­ cated among applicants pro rata. The Commission shall inform the Member States of the drawings made. Article 5 Each Member State shall ensure that importers of the products listed in Article 2 have equal and continuous access to the quotas for as long as the balance of the rele ­ vant quota volume so permits. Article 3 The tariff quota referred to in Article 2 shall be managed by the Commission, which may take any appropriate administrative measures to ensure that it is managed effi ­ ciently. Article 4 Where an importer presents a product covered by Article 2 for release for free circulation in a Member State, applying to take advantage of the preferential arrange ­ ments, and the entry is accepted by the customs authori ­ ties, the Member State concerned shall, by notifying the Commission, draw an amount corresponding to its requi ­ rements from the appropriate quota volume. Requests for drawings, indicating the date on which the entries were accepted, must be sent to the Commission without delay. Drawings shall be granted by the Commission in chrono ­ logical order of the dates on which the customs authori ­ ties of the Member States concerned accepted the entries for release for free circulation, to the extent that the available balance so permits. If a Member State does not use a drawing in full, it shall return any unused portion to the corresponding quota volume as soon as possible. Article 6 The Member States and the Commission shall cooperate closely to ensure that Articles 2 to 5 are complied with. Article 7 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Article 1 shall be applicable from 1 January 1992 and Article 2 shall be applicable from 1 January 1993. 2. 3. 93 Official Journal of the European Communities No L 50/3 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 February 1993 . For the Council The President J. TR0JBORG